DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–20 are presented for examination in a non-provisional application filed on 01/31/2020.

Drawings
3.	The drawings were received on 01/31/2020 (in the filings).  These drawings are acceptable.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1, 3–11, and 13–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

5.	As to independent claim 1, the claim recites:
“obtaining telemetry data of a current deployment of virtual infrastructure resources within a current data center of a cloud provider that supports an existing service and an application deployed on the virtual infrastructure resources, wherein the telemetry data is collected over a period of time;
obtaining information regarding a set of constraints to be imposed on a resource optimization plan, including application-specific and service-specific preferences and constraints;
identifying a plurality of indicators of resource consumption relating to the currently deployed virtual infrastructure resources during the period of time by applying a deep learning algorithm to the telemetry data; and
determining a resource optimization plan that is feasible within the set of constraints based on a costing model associated with resources of an alternative data center of the cloud provider, the plurality of indicators of resource consumption and costs associated with the current deployment.”

As to independent claim 11, the claim recites similar language (e.g. simulating and output a modified first resource cluster configuration) of commensurate scope as claim 1.

These limitations, as currently drafted and within their respective claim, represent processes that, under a broadest reasonable interpretation, covers performance in the mind (including observation, evaluation, judgment, opinion, etc.) but for the recitation of generic computer components.  That is, other than reciting the use of a “computer” to perform these steps, nothing in the claim element precludes the step from practically being performed in the mind or using pencil and paper (see MPEP 2106.04(a)(2) – Examples of Concepts The Courts Have Identified As Abstract Ideas, discussing abstract ideas or concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work).

For example, but for the “computer-implemented” languages of claim 1, the performance of these steps in the context of the claims reasonably encompasses the user mentally and/or manually performing these steps.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application.  For instance, claim 1 recites the additional elements of “computer” performs these steps.  The “computer” is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of obtaining and processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Each claim further includes the additional element of:
(a)   “applying a deep learning algorithm to the telemetry data” to identifying a plurality of indicators.

This element however represents well-understood, routine, conventional activity in the computer or information technology field.
The Examiner hereby takes official notice that using a deep learning algorithm to discover or identify additional data or information is a well-understood, routine, conventional feature or function of the in the computer or information technology field.

As shown, the claimed processes include the elements of:
(a)   “a current deployment of virtual infrastructure resources within a current data center of a cloud provider that supports an existing service and an application deployed on the virtual infrastructure resources;”
(b)   “a set of constraints to be imposed on a resource optimization plan, including application-specific and service-specific preferences and constraints;” and
(c)   “a resource optimization plan that is feasible within the set of constraints based on a costing model associated with resources of an alternative data center of the cloud provider.”

These elements however merely describe the general technical or computing environment (e.g. virtual infrastructure resources within a current data center) and restrict the processed information or data to a particular type or category. Limitations that generally link the use of the judicial exception to a particular technological environment or field of use, neither meaningfully limit the claim nor transform (the abstract idea nature of) the claim to a particular useful application to improve the functioning of a computer or any other technology.

Accordingly, the additional elements of the claims, viewed individually and as an ordered combination, added nothing to the implementation of a mental process on an unspecified, “generic” computer and therefore failed to transform the abstract idea nature of the claims into a patent-eligible application.

6.	As to dependent claims 3–10 and 13–20, each of these claims either (1) recites additional step(s) that covers performance in the mind; or (2) merely restricts or links the processed information or data to a particular type, technological environment, or field of use; or (3) amounts to  insignificant extra-solution activity to the judicial exception such as data input, display and storage; and as a whole is also directed and confined to the same process set forth in claims 1 and 11.  Therefore, these claims do not individually or collectively add an inventive concept or additional element(s) amounting to significantly more than the abstract idea itself.  These claims are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Allowable Subject Matter
7.	Claims 2 and 20 recite additional element(s) amounting to significantly more than the abstract idea itself. Thus, they are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a)	Sahay et al., US 2020/0028935 A1, teaching rebalancing computing workloads between a set of on-premises resources of an on-premises system and a set of cloud computing resources of a cloud computing system.
(b)	Shih et al., US 2014/0229221 A1, teaching cost-minimizing job scheduling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
July 31, 2021